         Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 1 of 7



                                                                                                 P/t£0
                                                                                                    JVL3I
                                                                                                            Pit >

                                                                                         9i8rrfM
                                                                                                        u


                           ORLEANS PARISH CIVIL DISTRICT COURT

                                     STATE OF LOUISIANA

                                                                                   DIVISION _jL -
DOCKET N
                                                                                                             'Y
                                           JAMIE BRAY


                                             VERSUS


                            SENSIO COMPANY (US) INC.,
                  FAMILY DOLLAR STORES OF NORTH CAROLINA, INC.,
                           FAMILY DOLLAR STORES, INC.,
                           DOLLAR TREE STORES, INC.,
                    ZHONGSHAN MEIMAN LIFE ELECTRICAL CO. LTD,
                                  SENSIO INC,
                                BELLA HOUSEWARES, INC., and
                                            BELLA INC.


DATE FILED:                                            DEPUTY CLERK:




                                  PETITION FOR DAMAGES


         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Jamie Bray ("Bray"),

who represents as follows:

                                                  1.


         Bray is a natural person of the age of majority, domiciled in Orleans Parish.

                                                  2.


         Made Defendants herein are:


   a)       Sensio Company (US) Inc. ("Sensio US"), a Delaware corporation;


   b)       Family Dollar Stores of North Carolina, Inc. ("Family Dollar NC"), a Virginia
            corporation;


   c)       Family Dollar Stores, Inc. ("Family Dollar"), a Delaware corporation;


   d)       Dollar Tree Stores, Inc. ("Dollar Tree"), a Virginia corporation;


   e)       Zhongshan Meiman Life Electrical Co., Ltd ("Meiman"), on information and belief a
            foreign corporation incorporated under the laws of China;


   f)       Sensio Inc. ("Sensio"), a Delaware corporation;


            Bella Housewares, Inc. ("Housewares"), on information and              belief a   foreign
   g)
            corporation incorporated under the laws of Canada; and


    h)       Bella Inc. ("Bella"), on information and belief a foreign corporation incorporated under
            the laws of Canada.




                                                  1
       Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 2 of 7




                                                 3.


       This is a Court of proper venue because this is an action to recover damages for an offense

that occurred in this Parish and damages were sustained in this Parish. La. C.C.P. art. 74.

                                      Factual Background


                                                 4.


       In 20 1 8, Bray purchased a Bella 6 Quart 1 0 on 1 Multi Cooker electric pressure cooker (the

"Pressure Cooker").

                                                 5.


        Upon information and belief, Sensio US was a manufacturer of the Pressure Cooker as

defined by the Louisiana Products Liability Act.

                                                 6.


        Upon information and belief, Sensio was a manufacturer of the Pressure Cooker as defined


by the Louisiana Products Liability Act.

                                                 7.


        Upon information and belief, Meiman was a manufacturer of the Pressure Cooker as


defined by the Louisiana Products Liability Act.

                                                   8.


        Upon information and belief, Housewares was a manufacturer of the Pressure Cooker as

defined by the Louisiana Products Liability Act.

                                                   9.


        Upon information and belief, Bella was a manufacturer of the Pressure Cooker as defined


by the Louisiana Products Liability Act.

                                                 10.


        Upon information and belief, at all relevant times, Family Dollar NC, Family Dollar, and/or

Dollar Tree were distributors, vendors, sellers of, and/or marketing entities for the Pressure


Cooker.

                                                 11.


        The Pressure Cooker is an electric kitchen appliance designed to be used for efficient

                                                                                              that
preparation of food. The product is designed to prepare meals by cooking liquids inside a pot



                                                   2
         Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 3 of 7




produces steam, which is trapped inside of the Pressure Cooker to create pressure. The resulting

temperatures produced are expected to cook meals more efficiently, while allegedly maintaining

more nutrients than conventional cooking methods.

                                                    12.


         On August 9, 2019, Bray was using the Pressure Cooker in accordance with the instructions

enclosed with the Pressure Cooker's packaging.

                                                    13.


         While Bray was using the Pressure Cooker to prepare a meal in accordance with its intended

use, it suddenly and without warning exploded (the "Incident"), causing scalding hot liquid, contents,

and steam to fly out of the Pressure Cooker and onto Bray.

                                                    14.


         The Pressure Cooker had not been misused or modified between the date of sale and August

9, 2019.

                                               Damages


                                                    15.


         As a result of the Incident, Bray suffered severe, painful, and debilitating burns.

                                                    16.


         Bray is currently receiving medical treatment and will continue to receive treatment in the


future. Bray is still suffering pain from injuries suffered as a result of the Incident and has not

reached maximum medical improvement.

                                                    17.


         Bray suffered the following damages as a result of the Incident:


    a.   Past, present, and future personal injuries;


    b.   Past, present, and future medical costs;


    c.   Past, present, and future pain and suffering;


    d.   Past, present, and future loss of enjoyment of life and mental anguish;


    e.   Lost wages and future lost earning capacity; and


    f.   Travel expenses associated with obtaining medical treatment.




                                                    3
         Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 4 of 7




                                                  18.


         Bray's damages exceed $50,000.00.

                                               Liability


                                                  19.


         The Incident was caused, in whole or part, by Sensio US' violations of the Louisiana

Products Liability Act, in the following respects:

   a.    Producing a product which was unreasonably dangerous in its construction or composition,

         in violation of La. R.S. 9:2800.55;

    b. Producing a product which was unreasonably dangerous in its design, in violation of La.

         R.S. 9:2800.56;


    c.   Producing a product which was unreasonably dangerous because an adequate warning was

         not provided, in violation of La. R.S. 9:2800.57; and/or

    d.   Producing a product which was unreasonably dangerous because it did not conform to an

         express warranty, in violation of La. R.S. 9:2800.58.

                                                  20.


         The Incident was caused, in whole or part, by Sensio's violations of the Louisiana Products


Liability Act, in the following respects:


    a.   Producing a product which was unreasonably dangerous in its construction or composition,


         in violation of La. R.S. 9:2800.55;

    b.   Producing a product which was unreasonably dangerous in its design, in violation of La.


         R.S. 9:2800.56;


    c.   Producing a product which was unreasonably dangerous because an adequate warning was


         not provided, in violation of La. R.S. 9:2800.57; and/or

                                                                                            an
    d.   Producing a product which was unreasonably dangerous because it did not conform to


         express warranty, in violation of La. R.S. 9:2800.58.

                                                  21.


         The Incident was caused, in whole or part, by Meiman's violations of the Louisiana


Products Liability Act, in the following respects:




                                                     4
         Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 5 of 7




   a. Producing a product which was unreasonably dangerous in its construction or composition,

         in violation of La. R.S. 9:2800.55;

   b. Producing a product which was unreasonably dangerous in its design, in violation of La.

         R.S. 9:2800.56;


   c. Producing a product which was unreasonably dangerous because an adequate warning was

         not provided, in violation of La. R.S. 9:2800.57; and/or

   d. Producing a product which was unreasonably dangerous because it did not conform to an

         express warranty, in violation of La. R.S. 9:2800.58.

                                                 22.


         The Incident was caused, in whole or part, by Housewares' violations of the Louisiana

Products Liability Act, in the following respects:

   a.    Producing a product which was unreasonably dangerous in its construction or composition,

         in violation of La. R.S. 9:2800.55;

   b.    Producing a product which was unreasonably dangerous in its design, in violation of La.

         R.S. 9:2800.56;


    c.   Producing a product which was unreasonably dangerous because an adequate warning was

         not provided, in violation of La. R.S. 9:2800.57; and/or

                                                                                         to an
    d.   Producing a product which was unreasonably dangerous because it did not conform


         express warranty, in violation of La. R.S. 9:2800.58.

                                                 23.


         The Incident was caused, in whole or part, by Bella's violations of the Louisiana Products


Liability Act, in the following respects:

                                                                                                n,
    a.   Producing a product which was unreasonably dangerous in its construction or compositio

         in violation of La. R.S. 9:2800.55;

                                                                                          of La.
    b.   Producing a product which was unreasonably dangerous in its design, in violation


         R.S. 9:2800.56;

                                                                                          was
    c.   Producing a product which was unreasonably dangerous because an adequate warning


         not provided, in violation of La. R.S. 9:2800.57; and/or




                                                     5
       Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 6 of 7




                                                                                      to an
   d. Producing a product which was unreasonably dangerous because it did not conform

       express warranty, in violation of La. R.S. 9:2800.58.

                                                24.


                                                                                       ing,
       Family Dollar NC, Family Dollar, and/or Dollar Tree were negligent in distribut

                                                                                  of reasonable
marketing, and/or selling the Pressure Cooker which they knew, or in the exercise

care should have known, was unreasonably dangerous.

                                                25.

                                                                         sentations and/or
       Family Dollar NC, Family Dollar, and/or Dollar Tree made misrepre

                                                                           Cooker was fit for its
omissions of material fact, including but not limited to that the Pressure

intended use and that the Pressure Cooker was of merchantable quality.

                                                 26.


                                                                           its intended use and of
       But-for the misrepresentations that the Pressure Cooker was fit for


merchantable quality, Bray would not have purchased it or used it.

                                                                      that this Petition be
       WHEREFORE, Jamie Bray prays that after due proceedings be had,

                                                             favor of Jamie Bray and against
deemed good and sufficient, and that Judgment be rendered in

                                                                  Inc., Family Dollar Stores,
Sensio Company (US) Inc., Family Dollar Stores of North Carolina,

                                                                 Co., Ltd., Sensio Inc., Bella
Inc., Dollar Tree Stores, Inc., Zhongshan Meiman Life Electrical

                                                                         arising out of the Incident.
Housewares, Inc., and Bella Inc., jointly and in solido, for all damages

                                                                      costs of this proceeding, and
Bray further prays for judicial interest from the date of demand, all


all other just and equitable relief that this Court deems proper.

                                                       Respectfully submitted:


                                                       SMILEY LAW FIRM, LLC




                                                               . SMILEY /#32693)
                                                       B       ^EY Ak&RieH (#32316)
                                                       SARA E. HUFFMAN (#37734)
                                                       805 Arabella Street
                                                       New Orleans, LA 701 15
                                                       Office: 504-894-9653
                                                       Fax: 504-605-2054
                                                       bradley@smileyfirm.com
                                                       shuffman@smileyfirm.com
                                                       seth@smileylirm.com


                                                       Counselfor Jamie Bray



                                                   6
        Case 2:20-cv-03262-SM-MBN Document 1-2 Filed 12/01/20 Page 7 of 7




SHERIFF PLEASE SERVE:


Dollar Tree Stores, Inc.,
Through its registered agent for service of process:
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802




PLEASE ISSUE LONG-ARM CITATIONS TO:

Sensio Company (US) Inc.,
Through its registered agent for service of process:
The Corporation Trust Company
Corporation Trust Center
1 209 Orange St.
Wilmington, DE 19801



Family Dollar Stores of North Carolina, Inc.,
Through its registered agent for service of process:
Corporation Service Company
100 Shockoe Slip FI 2
Richmond, VA 23219 -4100



Family Dollar Stores, Inc.,
Through its registered agent for service of process:
Corporation Service Company
25 1 Little Falls Drive
Wilmington, DE 19808



Sensio Inc.,
Through its registered agent for service of process:
The Corporation Trust Company
Corporation Trust Center
 1209 Orange St.
 Wilmington, DE 19801



 Please withhold service at this time on:


 Zhongshan Meiman Life Electrical Co., Ltd.,

 Bella Housewares, Inc.,


 Bella Inc.




                                                  7
